Case 5:18-cv-04050-DDC-JPO Document 58-2 Filed 11/27/19 Page 1of9

EXHIBIT A

CRUSE DEPOSITION
EXCERPTS

 
Case 5:18-cv-04050-DDC-JPO Document 58-2 Filed 11/27/19 Page 2 of 9

 

 

 

Page 1 Page 2
IN THE UNITED STATES DISTRICT COURT 1 APPEARANCES
FOR THE DISTRICT OF KANSAS 2
3 PLAINTIFFS:
CONLEE SCHMIDT & EMERSON, LLP
KELLY WHITE, Individually, as) 4 aes
Co-Administrator of the Estate) 5 Sob wes Douglas
of Dominique White, deceased, } Wichita, KS 67202
and MARY THERESA WYNNE, ) 6 (316) 264-3300
Individually, as ) Fax: (316) 264-3423
Co-Administrator of the Estate) 7 rhailey@fese.net
of Dominique White, deceased, ) 8
and as Next Friend of minor —_) DEFENDANT CITY OF TOPEKA, KANSAS:
grandchildren TUW, JSW, IKW, ) 9 CITY ATTORNEY'S OFFICE
NCW, ) Ms. Shelly Starr
) 10 Mr. Nicholas Jefferson
as 215 SE 7th Street, Room 353
Plaintiffs, ) 11 Topeka, KS. 66603
vs — Ne (785) 368-3883
. : 2 :
)5:18-CV-04050-DDC-JPO . aoe '
CITY OF TOPEKA, KANSAS: ) 13
TOPEKA POLICE OFFICERS MICHAEL ) 14 DEFENDANTS MICHAEL CRUSE and JUSTIN MACKEY:
CRUSE, OFFICER JUSTIN MACKEY) FISHER PATTERSON SAYLER & SMITH, LLP
and JOHN DOE OFFICERS 1-5, ) 15 Mr. J. Steven Pigg
) Mr. David Cooper
16 3550 8.W. Sth Street
— ) Pea
7 (785) 232-7761
Fax: (785) 232-6604
DEPOSITION 18 spigg@fisherpatterson.com
The videotape deposition of MICHAEL CRUSE taken on ~ VIDEOGRAPHER:
behalf of the Plaintiff$ pursuant to the Federal Rules of 20 Advanced Document Imaging
Civil Procedure before: Mr. Michael Miles
RICK J. FLORES, CSR a1 515 8. Main, Suite 108
KELLEY REPORTING ASSOCIATES, LTD. Wichita, KS. 67202
515 South Main, Suite 108 22 (316) 267-8200
Wichita, Kansas 67202 Fax: (316) 267-9382
23 video@kelleyreporting. com
a Certified Shorthand Reporter of Kansas, at 3550 $.W. 24 .
5th Street, Topeka, Shawnee County, Kansas, on the 8th a ae eee
day of August, 2019, at 11-07 a.m. 26 uae
27
Page 3 Page 4
1 INDEX 1 VIDEOGRAPHER: This begins the
2 : i .
3 MICHAEL CRUSE Z videotape deposition of Mee ane Today
Direct Examination by Mr. Bailey: 4 3 is August 8th, 2019, and the time is 11:07
, Cross-Examination by Mr. Pi 104 ° “nm
TOSS-Examination Pil
5 Z = 5 Will the court reporter please swear
Cross-Examination by Ms. Starr: 110 6 in the witness.
6
Redirect Examination by Mr. Bailey: 11] ? : MICHAEL CRUSE .
7 8 having been first duly sworn on his oath to
Recross-Examination by Mr. Pigg: 116 9 state the truth, the whole truth, and nothing
8 :
9 10 but the truth, testifies as follows:
10 11 DIRECT EXAMINATION
Cruse Exhibits :
11 No. | - Declaration of Michael Cruse 17 = BY BAILEY:
(7 pgs) de Q. Could you state your name for the record,
“e No. 2 - Google Maps Photo of Incid 42 18 Eee
0. 2 - Google Maps Photo of Incident .
13 Area w/Markings (1 pg) £5 A. Michael Cruse.
14 16 Q. And how are you currently employed?
15 . . 5
16 (EXHIBITS BOUND IN SEPARATE EXHIBIT NOTEBOOK) i A. With the City of Topeka, Topeka Police
17 18 Department.
is 19 Q. And what's your position there?
20 20 A. Officer.
21 21 Q. Have you ever had your deposition taken
5 5 22 before?
24 23 A. No.
25 24 . I know you've had the opportunity to talk
26 SIGNATURE OF WITNESS 118 @ é an Be ha ri ition j
27 CERTIFICATE 119 25 with your lawyers about what a deposition is

 

 

1 (Pages 1 to 4)

 

WICHITA, KANSAS
67202

KELLEY REPORTING ASSOCIATES, LTD 515 Ss. MAIN, STE 105
316.267.8200
Case 5:18-cv-04050-DDC-JPO Document 58-2 Filed 11/27/19 Page 3 of9

 

 

 

 

Page 65 Page 66
1 A. Because there was a gun on the scene, he had 1 A. Both hands.
2 lied about having the gun, and that I wanted 2 Q. And again, why were you grabbing at his hand?
3 to control the situation so that nobody would 3 A. To control his actions from becoming
4 get hurt. 4 combative towards Mackey, who was wanting to
5 Q. And when you say control the situation, you 5 secure a gun.
6 mean you wanted to physically control 6 Q. I'm trying to understand why you chose to use
7 Dominique? 7 physical methods to restrain Dominique rather
8 A. Yes. 8 than staying back and asking him to get on
9 Q. Were there other — 9 his knees or take some other posture?
10 A. CanT-- 10 A. Thad stated that upon Officer Mackey stating
il Q. Yes, please. 11 he had a gun, I observed a lot of tension or
12 A. --step back? I wouldn't say physically 12 action — can't find the correct word --
13 control. It's physically prevent him from 13 displayed in his shoulders, and it was clear
14 creating a dangerous situation. 14 that he was getting upset.
15 Q. Did you give any commands to Dominique at 15 Q. And your response to him getting upset was to
16 this time? 16 attempt to grab one of his arms?
het A. [cannot recall if I said stop or -- I can't 17 A. The reason I attempted to grab one of his
18 recall, 18 arms 'cause Officer Mackey was ~ my
19 Q. So not sure from your perspective what 19 understanding was attempting to secure his
20 Officer Mackey is doing on the other side, 20 side from a firearm being obtained.
21 but you're reaching out and grabbing at 21 Q. Had Dominique made any gestures or motions
22 Dominique's right hand? 22 towards a firearm up to this point?
23 A. Yes. 23 A. Not until Officer Mackey had pointed it out.
24 Q. Did you use both hands to do that or one 24 Q. What gestures towards a firearm had Dominique
25 hand? 25 made after that?
Page 67 Page 68
1 A. To prevent Officer Mackey from obtaining the 1 A. Not that I recollect.
2 firearm, I believe. 2 Q. I believe you said your intent was you were
3 Q. Did Officer Mackey indicate to you where the 3 wanting to take Dominique to the ground?
4 firearm was? 4 A. Yes.
5 A. He said he's got a firearm in his pocket. 5 Q. To control the situation?
6 Q. Did he tell you which pocket? 6 A. Yes.
7 A. Well, I was on the right side and he was on 7 Q. How, in your mind, did you envision doing
8 the left side, so I would believe it was the 8 that?
9 left pocket. And he was wearing fairly 9 A. Thad released my right hand from his forearm
10 baggy -- like I said, I don't know if they're 10 and made an attempt to grab his head and
11 pants or shorts, but they appeared to be 11 control his head down to the ground.
12 baggy. 12 Q. And how did he respond to that?
13 Q. So we're at the point where you're grabbing 13 A. He broke free from my grip and my hand missed
14 Dominique's right arm with both your hands? 14 his head.
15 A. Yes. 15 Q. When you say broke free, did he simply pull
16 Q. Where on his arm were you grabbing him? 16 away from you?
17 A. Forearm. 17 A. He forcibly put away [sic].
18 Q. Could you see what Officer Mackey was doing 18 Q. During this —
19 to try and restrain Dominique? 19 A. He was -- I do remember he was very sweaty or
20 A. No, I couldn't. The fact that his left arm 20 clammy to the touch.
2 didn't come around, I believed in my mind 21 Q. During this - would you describe it as a
22 that Mackey had the left arm. 22 struggle with Dominique?
23 Q. Other than perhaps giving the command “stop", 23 How would you describe it?
24 you don't recall giving any other commands to 24 A. Yeah, resistance, struggle, yes.
25 Dominique? 25 Q. During that struggle with Dominique, did he

 

 

KELLEY REPORTING ASSOCIATES, LTD 515 Ss. MAIN, STE 105
316.267.8200

17 (Pages 65 to 68)

WICHITA, KANSAS
67202
Case 5:18-cv-04050-DDC-JPO Document 58-2 Filed 11/27/19 Page 4 of9

 

 

 

 

 

 

 

 

Page 69 Page 70
1 ever punch or attempt to punch you? 1 A. Not that J heard.
2 A. Not that I remember. 2 Q. Did he say anything that you considered to be
3 Q. Did you see him attempt to punch or punch 3 confrontational or aggressive during the
4 Officer Mackey? 4 struggle?
J A. No. 5 A. Not that I can recall.
6 Q. Did he attempt to kick you? 6 Q. Either towards you or towards Officer Mackey?
7 A. Not that I remember. 7 A. Not that I can recall, no.
8 Q. You see him attempt to kick Officer Mackey? 8 Q. During this struggle, did you consider the
9 A. Not that remember, no. I didn't see any of 9 use of any nonlethal or less lethal force to
10 that in his motions. 10 try and restrain Dominique?
ll Q. Did you see him attempt to head butt you? 11 A. Ihadn't — I didn't have that availability
12 A. No. 12 at that time
dso. Q. Or head butt Officer Mackey? 13 Q. What do you mean you didn't have the
14 A. Didn't see that, no. 14 availability?
15 Q. How about biting at your hand or arm? 15 A. My hands were on his deal, and I was using
16 A. No. 16 what we call empty hand techniques and -- to
17 Q. Or biting at Officer Mackey? 17 place him to the ground.
18 A. No. 18 MR. PIGG: Let's take a break.
19 Q. Any spitting that went on? 19 See what's up here.
20 A. No. 20 MR. BAILEY: Let's take a break.
21 Q. Did he make any verbal threats to you during 21 VIDEOGRAPHER: Off the record at
22 this struggle? 22 12:57.
23 A. No. 23 (A recess was taken from 12:57 p.m. to
24 Q. How about any verbal threats to Officer 24 1:10 p.m.)
25 Mackey? 25 VIDEOGRAPHER: Back on the record
Page 71 Page 72
1 at 1:10. 1 Q. Right. He had not complied with the request
2 BY MR. BAILEY: 2 that you had made over the PA system of your
3 Q. [believe when we took the break for the 3 vehicle, but once you'd stepped out of the —
4 knock at the door, the question pending was 4 your car and started interacting with him
5 why did you step towards Dominique when 5 face to face, he'd been compliant with you?
6 Officer Mackey said he had a gun? 6 A. Yes.
7 A. I had answered that with I observed his 7 Q. He'd been nonthreatening?
8 shoulders tense up, which led me to believe 8 A. I didn't observe any threats.
9 he was struggling on his left side with 3 Q. He hadn't been aggressive or hostile towards
10 Mackey, and I went to grab his right arm 10 you?
11 where I obtained it. 11 A. Not that I could tell.
12 Q. Did you consider, rather than stepping 2 Q. Did you have any reason to believe at that
a3. forward and grabbing his arm, using either 13 point in time that he was a threat to you?
14 the baton or the pepper spray that you had at 14 MR. PIGG: At what point in time?
15 your disposal? 15 MR. BAILEY: Anytime prior to him
16 A. I think -- | didn't consider that at the 16 breaking away.
Lf time. I just made the decision to use empty 17 A. I didn't believe he was a threat, but I was
18 hand techniques in an attempt to just 18 cautious as I typically am.
19 peace -- or as controllably get him to the 13 BY MR. BAILEY:
20 ground where we could control the movements. 20 Q. Did you believe that prior to him breaking
21 Q. Prior to this point, during your interaction 21 away from you that he served as a threat to
22 with him face to face, my understanding was 22 Officer Mackey?
23 he'd been compliant with your requests? 23 A. Yes.
24 A. Aside from not stopping when being instructed 24 Q. Describe that.
25 to stop, yes, he appeared to be so. 25 A. Officer Mackey stated he had a firearm. I
18 (Pages 69 to 72)
KELLEY REPORTING ASSOCIATES, LTD 515 sg. MAIN, STE 105 WICHITA, KANSAS

316.267.8200

67202
Case 5:18-cv-04050-DDC-JPO Document 58-2 Filed 11/27/19 Page5of9

 

 

 

Page 73 Page 74
1 didn't know from my vantage point if he was 1 from you and Officer Mackey, did you see
2 trying to obtain that firearm or what was 2 Dominique make what you interpreted to be
3 occurring. I knew that there was some 3 some type of grab or gesture towards where
4 physical tension as a result of what was 4 you believe the firearm was?
5 displayed on my -- to my view. 5 A. Prior to the time of him breaking away?
6 Q. Prior to the time you and Officer Mackey shot 6 Q. Yes.
7 Dominique in the back, did you ever see the 7 A. Idonot know. What I did observe and heard
8 firearm? 8 was Mackey state he had a firearm. Mackey
9 MR. PIGG: Object to form; 9 appeared to be gaining or attempting to gain
10 misstates the evidence. 10 control in that area of the left side, when I
11 BY MR. BAILEY: 11: observed the tension, and then | grabbed his
12 Q. You can answer. 12 arm.
13 MR. PIGG: Read back the 13 Q. I don't think that was my question again.
14 question, please. 14 Can you read back the question.
15 (The requested portion of the record 15 (The requested portion of the record
16 was read by the reporter, as follows: 16 was read by the reporter, as follows:
17 Question: "Prior to the time you and Officer 17 Question: "Prior to the time that Dominique
18 Mackey shot Dominique in the back, do you 18 broke away from you and Officer Mackey, did
19 ever see the firearm?") 19 you see Dominique make what you interpreted
20 MR. PIGG: Answer prior to the 20 to be some type of grab or gesture towards
21 time any shot was fired, did you ever see a 21 where you believe the firearm was’")
22 firearm. 22 A. Idid not visually observe that. What I did
23 A. No, I did not see the firearm. 23 visually observe was what appeared to be a
24 BY MR. BAILEY: 24 struggle on his left side. He may have been
25 Q. Prior to the time that Dominique broke away 25 going for it. I'm not sure if Mackey was
Page 75 Page 76
1 attempting to gain control if he was going 1 A. Based on my training and experience, there
2 for it. 2 was a concern of the potential danger of him
3 Does that make sense? 3 obtaining that firearm with what I observed
4 Q. In other words, you can speculate whether he 4 in Mackey's attempt to gain control of his
5 was or wasn't, but you didn't observe it? 5 left hand.
6 MR. PIGG: Object to form of the 6 Q._ As far as you knew, at that point in time
7 question. 7 when the struggle with Dominique started, was
8 BY MR, BAILEY: 8 it legal for Dominique to carry a firearm?
9 Q. You can answer. 9 A. Yes.
10 MR. PIGG: Answer. 10 Q. Had he made any threats or gestures of --
11 A. Can you ask the question again. 11 that you interpreted as a threat towards you
12 Q. Yeah. We can speculate as to what may have 12 or Officer Mackey at that point in time?
13 occurred, but you didn't see any motions 13 A. Prior to the detection of the firearm?
14 towards Dominique's gun? 14 Q. Prior to the struggle starting.
15 MR. PIGG; Object to the form of is A. No,
16 the question. 16 Q. Why did you feel it was necessary to control
17 BY MR. BAILEY: 17 Dominique once you learned he had a firearm
18 Q. You can answer. 18 if it was legal for him to carry one?
19 MR. PIGG: You can answer. 19 A. He had lied about having a -- not having a
20 There's two parts to the question. 20 firearm on his person. We were there as a
21 A. What's the first part of the question? 21 result of shots being fired in the park.
Ze MR. PIGG: He's adding 22 There was an expression of a dispute between
23 commentary. So if you just say yes or no, 23 him and the girlfriend. He had exhibited
24 you're accepting his commentary. So you need 24 physical signs of what appeared to be,
25 to parse out the question. 25 initially, as not feeling well. And he made

 

 

19 (Pages 73 to 76)

 

WICHITA, KANSAS
67202

KELLEY REPORTING ASSOCIATES, LTD 515 S. MAIN, STE 105
316.267.8200
Case 5:18-cv-04050-DDC-JPO Document 58-2 Filed 11/27/19 Page 6 of9

 

 

 

 

 

 

 

Page 73 Page 74
1 didn't know from my vantage point if he was 1 from you and Officer Mackey, did you see
2 trying to obtain that firearm or what was 2 Dominique make what you interpreted to be
3 occurring. I knew that there was some 3 some type of grab or gesture towards where
4 physical tension as a result of what was 4 you believe the firearm was?
5 displayed on my -- to my view. 5 A. Prior to the time of him breaking away?
6 Q. Prior to the time you and Officer Mackey shot 6 Q. Yes.
7 Dominique in the back, did you ever see the 7 A. Idonot know. What I did observe and heard
8 firearm? 8 was Mackey state he had a firearm. Mackey
9 MR. PIGG: Object to form; 9 appeared to be gaining or attempting to gain
10 misstates the evidence. 10 control in that area of the left side, when I
41 BY MR. BAILEY: 1i observed the tension, and then I grabbed his
12 Q. You can answer. 12 arm.
13 MR. PIGG: Read back the 13 Q. Idon't think that was my question again.
14 question, please. 14 Can you read back the question.
15 (The requested portion of the record 15 (The requested portion of the record
16 was read by the reporter, as follows: 16 was read by the reporter, as follows:
17 Question: "Prior to the time you and Officer 17 Question: "Prior to the time that Dominique
18 Mackey shot Dominique in the back, do you 18 broke away from you and Officer Mackey, did
19 ever see the firearm?") 19 you see Dominique make what you interpreted
20 MR. PIGG: Answer prior to the 20 to be some type of grab or gesture towards
21 time any shot was fired, did you ever see a 21 where you believe the firearm was?")
22 firearm. 22 A. I did not visually observe that. What I did
23 A. No, I did not see the firearm. 23 visually observe was what appeared to be a
24 BY MR. BAILEY: 24 struggle on his left side. He may have been
25 Q. Prior to the time that Dominique broke away 25 going for it. I'm not sure if Mackey was
Page 75 Page 76
1 attempting to gain control if he was going 1 A. Based on my training and experience, there
2 for it, 2 was a concer of the potential danger of him
3 Does that make sense? 3 obtaining that firearm with what I observed
4 Q. In other words, you can speculate whether he 4 in Mackey's attempt to gain control of his
5 was or wasn't, but you didn't observe it? 5 left hand.
6 MR. PIGG: Object to form of the 6 Q. As far as you knew, at that point in time
7 question. 7 when the struggle with Dominique started, was
8 BY MR. BAILEY: 8 it legal for Dominique to carry a firearm?
9 Q. You can answer. 9 A. Yes.
10 MR. PIGG: Answer. 10 Q. Had he made any threats or gestures of --
aed. A. Can you ask the question again. 12 that you interpreted as a threat towards you
12 Q. Yeah. We can speculate as to what may have 12 or Officer Mackey at that point in time?
13 occurred, but you didn't see any motions 13 A. Prior to the detection of the firearm?
14 towards Dominique's gun? 14 Q. Prior to the struggle starting.
15 MR. PIGG: Object to the form of cs A. No.
16 the question. 16 Q. Why did you feel it was necessary to control
17 BY MR. BAILEY: 17 Dominique once you learned he had a firearm
18 Q. You can answer. 18 if it was legal for him to carry one?
19 MR. PIGG: You can answer. 19 A. He had lied about having a ~ not having a
20 There's two parts to the question. 20 firearm on his person. We were there as a
21 A. What's the first part of the question? 21 result of shots being fired in the park.
22 MR. PIGG: He's adding 22 There was an expression of a dispute between
23 commentary. So if you just say yes or no, 23 him and the girlfriend. He had exhibited
24 you're accepting his commentary. So you need 24 physical signs of what appeared to be,
25 to parse out the question. 25 initially, as not feeling well. And he made
19 (Pages 73 to 76)
KELLEY REPORTING ASSOCIATES, LTD 515 Ss. MAIN, STE 105 WICHITA, KANSAS

316.267.8200 67202
Case 5:18-cv-04050-DDC-JPO Document 58-2 Filed 11/27/19 Page 7 of 9

 

 

Page 97 Page 98
1 Q. So you don't recall drawing it before the 1 at him, and if I'm understanding you, you
2 gesture, and it sounds like from your 2 don't really recall the specifics of when you
3 testimony, you really don't specifically 3 pulled, drew your weapon and what Dominique
4 recall drawing it at all; is that fair? 4 was doing at the time you started pulling the
5 A. [remember my handgun raising up and seeing 5 trigger; is that fair?
6 the sights. 6 A. Yeah.
7 Q. Did you observe anything about Dominique and 7 Q. Do you know how many shots Officer Mackey
8 his behavior from the time you pulled your 8 took?
9 firearm until you started pulling the 9 A. No, not specifically.
10 trigger? 10 Q. Did you see any indication that any of the
11 A. Aside from reaching for the pocket, no. 11 shots either that you had taken or that
12 Q. Well, he had reached for the pocket and then 12 Officer Mackey had taken had struck Dominique
13 you drew the gun? 13 between the time you started shooting and
14 AL Yes. i4 then when you came up on him?
15 Q. My question is once you started drawing the 15 A. No.
16 gun, were you looking to Dominique to 16 Q. You saw no changes in his posture or jerking
17 perceive whether the threat was continuing or 17 or movement or --
18 the threat had ended, or, at that point were 18 A. No.
19 you on automatic pilot, so to speak: You're 19 Q. ~ anything like that?
20 pulling and you're shooting? 20 MR. PIGG: Let him get his whole
21 A. Iremember looking at his hand going towards 21 question out.
22 the pocket. It didn't appear to be a fluid 22 A. I'msorry.
23 motion of going forward, and at that point, | 23 Q. At the time Dominique broke away from you and
24 used deadly force. 24 Officer Mackey, did you have reason to
25 Q. At that point you made the decision to shoot 25 believe that he had committed any crime at
Page 99 Page 100
1 that point? 1 Q. Up until the point he spun away from you and
2 A. There was the possibility, yes. 2 made the gesture towards his pocket.
3 Q. And what was the possible crime that he might 3 A. Okay. So not including the spin away and the
& have committed? 4 gesture towards his pocket; correct?
a A. At the minimum, discharging a firearm in the 5 Q. Let's include that.
6 city limits. 6 A. Okay. It would have been interference with a
7 Q. And why do you say at the minimum? 7 law enforcement officer. And since I did
8 A. Well, I hadn't been back to the scene of 8 feel in fear of my life, I would say threat
9 where he was, so I couldn't say what was over 9 with -- based on his physical action of
10 there. 10 reaching for the gun.
il Q. Do you have any reason to believe that it was il Q. And what had you seen him do that made you
T2 anything more than simply discharging a 12 believe he might have committed interference
13 firearm? 13 with a law enforcement officer?
14 A. Initially, at that time, I hadn't completed 14 A. He lied about having the gun. He resisted
15 any investigatory or investigation of the 5 Officer Mackey's attempt to secure the gun.
16 situation. Like I said, my initial with the 16 And he resisted our attempts to detain him to
17 call of shots being fired, having contact at the ground.
18 with him, lying about the gun, so forth, most 18 Q. So he told a lie, and he struggled with you
19 likely but not definitely, he had fired shots 19 and Officer Mackey when you attempted to
20 in the park. 20 restrain him?
21 Q. And based upon all of the information that 21 A. Yes.
22 you had at the time, that was the most 22 Q. Did it bother you that Dominique had
23 serious crime that you believed he might have 23 initially refused to comply with your orders
24 committed? 24 to stop, the commands that you gave over the
25 A. Up until what point? 25 PA system?

 

 

 

 

25 (Pages 97 to 100)

WICHITA, KANSAS

KELLEY REPORTING ASSOCIATES, LTD 515 S. MAIN, STE 105
316.267.8200 67202

 
Case 5:18-cv-04050-DDC-JPO Document 58-2 Filed 11/27/19 Page 8 of 9

 

 

Page 109 Page 110
1 to go towards the center mass of his body 1 discussed during your deposition were things
2 with my sights. And we are trained to focus 2 you had in your mind and knew about prior to
3 primarily on the front side of our pistol 3 the time you pull the trigger?
4 before we engage. 4 A. Yes,
5 Q. And when you do that, is that a two -- you're 5 MR. BAILEY: Object to the form
6 holding the gun with two hands? 6 of the question.
7 A. Yes. 7 MR. PIGG: I don't have any other
8 Q. And so you're raising that up and your arm 8 questions at this time.
9 and hand blocks your view of his lower body? 3 CROSS-EXAMINATION
10 A. Yes. 10 BY MS. STARR:
11 Q. When he reached for the gun, did you consider 11 Q. Ido have a question.
12 that an aggravated assault on a law 12 Officer Cruse, you've mentioned this
13 enforcement officer? 13 several times and you've said that when
14 MR. BAILEY: Object to the form 14 you -- when you spoke with the female, that
15 of the question. 15 she didn't blade you or -- could you explain
16 Q. And I'm ~ let me ask it a different way: 16 that term for us.
17 Thinking about it now, when he reached for 17 A. I'm sorry for the use of that jargon. She
18 the gun, is that aggravated assault of a law 18 didn't place her in a -- her body position in
19 enforcement officer in your mind? 19 a manner that would conceal either side
20 A. Yes, 20 intentionally.
21 MR. BAILEY: Same objection. 21 Q. So when you say someone's blading you, does
22 A. Sorry. 22 that mean they're turning to like so you
23 BY MR. PIGG: 23 can't see --
24 Q. And all those things that we've just 24 A. Ifyou were standing facing me and I did this
25 discussed and the other things you've 25 (demonstrating), I'm blading you 'cause I
Page 111 Page 112
1 could be concealing something over here. 1 Q. Between September and January, had you given
2 Q. Isee. 2 any statements or made any reports to the
3 MR. PIGG: And for those who 3 Topeka Police Department about the shooting
4 aren't watching the video and just reading 4 incident?
5 the transcript, you show that you turn to the 5 A. Tm not sure when I talked to PSU. I think I
6 side. 6 talked to PSU after that. I'm not completely
7 A. Yes, I turned to the side. 7 positive.
8 MS. STARR: I have no other 8 Q. What is PSU?
9 questions. 9 A. Professional Standards Unit. It's what TV
10 REDIRECT EXAMINATION 10 shows would call like internal affairs or
11 BY MR. BAILEY: 11 something. I don't ever recall making an
12 Q. [want to followup on a couple of things that 12 official statement or a production of a
13 Mr. Pigg asked you about. Asked you about 13 statement.
14 the statement that you gave that I believe 14 Q. Did you fill out any reports of any kind
15 was January Ist, 2018, to Deputy Chief 15 concerning the shooting, between when it
16 Wheeles. 16 occurred in September of 2017 and this
17 Am I pronouncing that right? 17 interview in January of 2018?
18 A. [think he talked to me about Lieutenant 18 A. I don't believe so.
19 Sturgeon, but Wheeles did interview me, yes. 19 Q. Did you talk to anyone, whether it was
20 Q. That was in -- sometime in January of 2018; 20 Officer Mackey or anyone else, about the
ZL correct? 21 shooting between the time of the shooting and
22 A. Sometime in that area, yes. 22 the time of your statement in January?
23 Q. And the shooting of Dominique White was in 23 A. I've talked with an attorney I had, Tom
24 September of 2017? 24 Lemon. I've -- I don't know if I've talked
25 A. Yes. 25 to you yet. I've talked with Father Riley,

 

 

 

 

28 (Pages 109 to 112)

KELLEY REPORTING ASSOCIATES, LTD 515 S. MAIN, STE 105 WICHITA, KANSAS
316.267.8200 67202

 

 
Case 5:18-cv-04050-DDC-JPO Document 58-2 Filed 11/27/19 Page 9 of9

 

 

Page 113 Page 114
1 priest. I've talked with my spouse and 1 Riley, talk to a lawyer, talk to Officer
2 Officer Mackey. 2 Mackey, and then give a statement about your
3 Q. And had you reviewed any of the body cam 3 memory of what transpired.
4 footage between the time of the shooting of 4 Do I have that accurate?
5 Dominique White and the time you gave the 5 A. During that four months or approximate four
6 statements in January? 6 months prior to the statement given, I
7 A. I don't believe in its entirety, no. I'm -- 7 believe that's what | said, yes.
8 I'm -- entirety, I don't believe so. 8 Q. And Mr, Pigg was asking you about this
9 Q. So what Mr. Pigg was asking you the statement 9 comment that — or the command that Officer
10 you gave in January of 2018, if there are 10 Mackey gave to lay down, and you hadn't
li more details in it then than you remember 11 mentioned that when I'd asked you some
12 now, that would probably be more accurate 12 questions so I want to followup on that.
13 than your memory today, my question is that 13 When, in the sequence of events, do
14 statement was some four months after the | 14 you recall Officer Mackey making that
15 shooting; is that right? 15 command?
16 A. It appears so, yes. 16 A, My memory was jogged. He made that statement
17 Q. And in that four months, you had made no 17 as soon as he made contact with what I
18 other reports or statements that would 18 believe he made contact with the left side of
19 capture your memory of what happened closer 19 Mr. White.
20 to the event than January? 20 Q. When you say made contact, you mean
21 A. In that four months, I don't recall any 21 physically —
22 instance regarding that. 22 A. Yes.
23 Q. So by the time you gave the statement in 23 Q. —touched? So at the time you remember
24 January, you'd had the opportunity to think 24 Officer Mackey saying "lay down," he had a
25 about what had occurred, talk to Father 25 hold of the left arm of Dominique White as
Page 115 Page 116
1 best you know? 1 the further questions I have at this time.
2 A. Ibelieve he did. 2 RECROSS-EXAMINATION
3 Q. Was that before or after you had grabbed the 3 BY MR. PIGG;
4 right arm of Dominique White? 4 Q. Do you recall either from being there or from
5 A. That was before I had made contact, 5 watching the AXON video that after Officer
6 physically, with Dominique. 6 Mackey said, "he's got a gun in his pocket,
7 Q. So to get the sequence right: Officer Mackey 7 lay down, he's got a gun in his pocket," that
8 grabs his left arm, says "lay down", and then 8 White said that "that's not a gun, man"?
9 you grab Dominique's right arm. 9 A. I don't recall Mr. White making that
10 Do I have that sequence correct? 10 statement.
11 A. The sequence you mentioned appears to be 1. MR, PIGG: Okay. Nothing
12 correct. 12 further,
13 Q. And other than that single command to lay 13 MS. STARR: No other questions.
14 down that was issued before you had grabbed 14 MR. BAILEY: Officer, you'll have
15 Dominique's right arm, were there any other 15 an opportunity to review a transcript of the
16 commands that either you gave Dominique or 16 deposition after it's prepared. You'll have
17 that Officer Mackey gave Dominique? 17 30 days in which you can go through it, and
18 A. I don't recollect the commands that I may 18 if there are any changes that you need to
19 have given. I do remember continuing to hear 19 make, there will be a form for you to make
20 "stop," but -- yeah, "don't" or "stop", 20 those changes and return it to the court
21 something like that. 21 reporter. And I'm sure your lawyers can give
22 Q. And was that given by Officer Mackey or was 22 you more details on that process.
23 that from Dominique White? 23 THE WITNESS: Okay. So I'll also
24 A. [believe that statement was given by Mackey. 24 be able to watch the video of the -- and
25 MR. BAILEY: I believe that's all 25 compare it to the —-

 

 

 

 

29 (Pages 113 to 116)

KELLEY REPORTING ASSOCIATES, LTD 515 S. MAIN, STE 105 WICHITA, KANSAS
316.267.8200 67202
